                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     OPTRONIC TECHNOLOGIES, INC,                      Case No. 16-cv-06370-EJD (VKD)
                                                         Plaintiff,
                                   9
                                                                                          ORDER SETTING MARCH 17, 2020
                                                  v.                                      DISCOVERY STATUS CONFERENCE
                                  10

                                  11     NINGBO SUNNY ELECTRONIC CO.,
                                         LTD., et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14           Having reviewed Ningbo Sunny Electronic Co., Ltd.’s Notice Regarding Discovery Orders

                                  15   (Dkt. No. 603), the Court sets a discovery status conference for March 17, 2020, 10:00 a.m. Any

                                  16   party may appear for that proceeding by telephone. Counsel shall make arrangements for

                                  17   appearance via CourtCall, 866-582-6878. In addition, if a party chooses to appear by telephone, it

                                  18   shall file a notice so stating.
                                  19           IT IS SO ORDERED.

                                  20   Dated: March 12, 2020

                                  21

                                  22
                                                                                                  VIRGINIA K. DEMARCHI
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
